Citation Nr: 9903794	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
arthritis of the left knee, currently rated as 10 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from February 1961 to April 
1981.

This appeal arises from rating decisions of the Montgomery, 
Alabama, Regional Office (RO).  The appeal for a total 
disability rating due to individual unemployability arises 
from a rating decision of August 1994.  The veteran appealed 
this decision to the Board of Veterans' Appeals (Board) and 
in a February 1997 decision, the case was remanded to the RO 
for additional evidentiary development.  The case has been 
returned to the Board for consideration.  The appeal for an 
increased disability rating for arthritis of the left knee 
arises from a rating decision of December 1997.

This decision will address the issue of an increased rating 
for arthritis of the left knee.  The remand that follows will 
address the issue of entitlement to a total disability rating 
due to individual unemployability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Flexion of the left knee was to 68 degrees and extension 
was to 0 degrees.

3.  There was X-ray evidence of arthritis of the left knee 
and the motion shown was less than full.

4.  There was pain on motion.



CONCLUSION OF LAW

The criteria for an increased disability rating for arthritis 
of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in December 1997, service connection for 
"degenerative arthritis, left knee, with pain on motion" 
was granted with a 10 percent disability rating assigned.  
The 10 percent rating has remained in effect since that time.

The severity of a knee disability is ascertained by 
application of the criteria set forth in the Department of 
Veterans Affairs (VA) Schedule for Rating Disabilities 
contained in 38 C.F.R. Part 4 (1998) (Schedule).  38 U.S.C.A. 
§ 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability or manifestation of the same disability under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14 
(1998).

Pain on motion and use are productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

Disability due to osteoarthritis is rated based on limitation 
of motion of the joint affected.  Where the limitation of 
motion of the joint involved is noncompensable, a 10 percent 
rating is appropriate for each major joint or group of minor 
joints affected by limitation of motion.  Where there is no 
limitation of motion and X-ray evidence of involvement of two 
or more major joints, or two of more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent rating 
is warranted.  Where there is no limitation of motion and X-
ray evidence of involvement of two of more major joints or 
two of more minor joint groups, a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).

The veteran is service connected for arthritis of the left 
knee.  A VA clinical record, dated in March 1997, notes an 
impression of degenerative joint disease of both knees.  A 
June 1998 VA X-ray report shows an impression of calcium 
pyrophosphatase deposition disease with bilateral 
degenerative changes of the knees and the report of a June 
1998 VA examination notes a diagnosis of degenerative joint 
disease of the knees.  Therefore, in accordance with the 
provisions of Diagnostic Code 5003, the veteran's left knee 
disability must be rated based on limitation of motion.  The 
June 1998 VA examination report indicates that flexion of the 
left knee was to 68 degrees and extension was to 0 degrees.  
This motion is greater than the motion required for a 10 
percent disability rating under the provisions of Diagnostic 
Codes 5260 and 5261.  However, since there is X-ray evidence 
of arthritis and the motion shown is less than full, a 10 
percent rating is warranted under the criteria of Diagnostic 
Code 5003.  This is consistent with the currently assigned 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261 (1998).

As noted, the motion of the veteran's left knee was greater 
than that required for a compensable disability rating under 
Diagnostic Codes 5260 and 5261.  The June 1998 VA examination 
report indicates that the veteran showed pain on motion and 
guarding of movement.  Additionally, the report shows that 
the veteran's gait was only fair, she had a slight limp, and 
used a cane.  The diagnosis was degenerative joint disease of 
both knees with loss of function due to pain.  Pain on motion 
and use is productive of disability and entitled to at least 
the minimal compensable rating for the joint.  38 C.F.R. 
§ 4.59 (1998).  Under the Schedule, the minimal compensable 
rating for a knee is 10 percent.  Therefore, a 10 percent 
rating is appropriate which is consistent with the currently 
assigned 10 percent rating.  The examination report indicates 
that motion of the knee stopped when pain began.  
Additionally, while the veteran's gait was fair and she used 
a cane, the report also shows that her limp was only slight, 
and that she sat and arose from a chair fairly well.  The 
veteran also has disabilities of the lower extremities that 
are not service connected and cannot be considered in 
assessing the degree of impairment due to the service 
connected disability.  The medical findings in the June 1998 
VA examination report related to the left knee do not show 
impairment that rises to the level of limitation of motion of 
the knee, under which the veteran's knee disability must be 
rated, that would warrant a rating greater than 10 percent.  
38 C.F.R. §§ 4.7, 4.14, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (1998).

For the reasons set forth above, the preponderance of the 
evidence is against the veteran's claim for an increased 
disability rating for arthritis of the left knee.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5260, 
5261 (1998).


ORDER

An increased disability rating for arthritis of the left knee 
is denied.


REMAND

The veteran claims that her service connected disabilities 
have rendered her unemployable.  After a review of the 
record, this case must be returned to the RO for further 
evidentiary development.

This case was previously remanded for a VA examination and a 
VA social and industrial survey to determine whether the 
veteran's service connected disabilities alone had rendered 
her unemployable.  The March 1997 VA examination report notes 
diagnoses of hypertension, generalized arteriosclerosis, 
hypokalemia, osteoarthritis of the cervical spine and lumbar 
spine, osteoarthritis of both knees, status post carpal 
tunnel syndrome surgery, fibromyalgia, hemorrhoids and 
constipation, and obesity.  The examination report further 
indicates that the veteran was unemployable due to the 
multiplicity of her problems and involvement of most of the 
joints.  However, she is only service connected for 
degenerative joint disease of the cervical spine, mechanical 
low back pain, hypertension, and arthritis of both knees.  
Since the examination report indicates that conditions that 
are not service connected were considered in rendering the 
opinion that the veteran was unemployable, the finding is not 
probative.  Additionally, the VA social and industrial survey 
indicated that it was doubtful that the veteran could 
maintain a regular job in part due to carpal tunnel syndrome.  
However, since the veteran is not service connected for this 
disability, that report's finding is not probative.  
Therefore, this case must be returned to the RO for a VA 
examination and a VA social and industrial survey to 
determine whether the veteran's service connected 
disabilities alone have rendered her unemployable.  

The U.S. Court of Veterans Appeals (Court) has held that the 
duty to assist veterans in the development of facts pertinent 
to their claims, under 38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1998), as set forth in Littke v. 
Derwinski, 1 Vet.App. 90 (1990), requires that the VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Additionally, a 
remand by the Board confers on the claimant, as a matter of 
law, a right to compliance with the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran be 
scheduled for a VA medical examination.  
All appropriate tests and studies should 
be conducted.  The examiner should be 
requested to render an opinion as to 
whether the veteran's service connected 
cervical spine arthritis with history of 
radiation to the right arm and X-ray 
evidence of hand involvement, lumbar 
spine disability, hypertension, and 
bilateral knee arthritis cause her to be 
unemployable without regard to advancing 
age or impairment due to nonservice-
connected ailments.  The examiner should 
be specifically instructed that the 
service connected disabilities are the 
only disabilities that may be considered 
in determining whether she is 
unemployable.  The examiner should 
present all findings, and the reasons or 
bases therefor on the examination report.  
The claims folder is to be made available 
to the examiner for review prior to 
evaluation of the veteran.

2.  The RO should request that the 
veteran be scheduled for a VA social and 
industrial survey.  The examiner should 
be requested to render an opinion as to 
whether the veteran's service connected 
cervical spine arthritis with history of 
radiation to the right arm and X-ray 
evidence of hand involvement, lumbar 
spine disability, hypertension, and 
bilateral knee arthritis render her 
unemployable without regard to advancing 
age or impairment due to nonservice-
connected ailments.  The examiner should 
be specifically instructed that the 
service connected disabilities are the 
only disabilities that may be considered 
in determining whether she is 
unemployable.  The examiner should 
present all findings, and the reasons or 
bases therefor on the examination report.  
The claims folder is to be made available 
to the examiner for review prior to 
evaluation of the veteran.

3.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether a total 
disability rating due to individual 
unemployability can be granted.  The RO 
should conduct any additional evidentiary 
development that is deemed necessary.

If the decision remains adverse to the veteran, she and her 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.


The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until she is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

